Exhibit 10.5

MANAGEMENT AGREEMENT

BETWEEN

TAMINCO BVBA headquartered at Pantserschipstraat 207, 9000 Gent, registered at
the Business registry (Kruispuntbank van Ondernemingen) under number
0859.910.443, hereby represented by Laurent Lenoir and Kurt Decat in their
capacity as managers.

Hereafter called ‘TAMINCO’;

AND

MR. GUY WOUTERS residing at Sleutelbloemlaan 15, 1933 in Sterrebeek (Zaventem)

Hereafter called ‘the Manager’;

Hereafter collectively called, the ‘Parties’ or individually ‘party’;

WHEREAS:

 

  •  

By decision of the partners, the MANAGER has been appointed as manager of
TAMINCO as of October 1, 2012 ;

 

  •  

The parties wish to establish the conditions and modalities for the
implementation of the mandate of manager in this Agreement (hereafter called the
‘Agreement’).

THE FOLLOWING HAS BEEN AGREED UPON:

Clause 1—Description of the mandate

The MANAGER shall exercise his mandate as manager in accordance with this
Agreement, the relevant legal provisions, the articles of association of
TAMINCO, the corporate governance charter of TAMINCO, the internal agreements
(see ANNEX II) and the internal task distribution (see ANNEX I) at TAMINCO.

The mandate is of indefinite duration and remunerated.

Clause 2—Responsibilities

In accordance with the internal division of tasks between the members of the
board of managers, the MANAGER will be responsible for the “Supply Chain,
Purchasing & ICT” activities. In his internal and external contacts the MANAGER
will use the following title: Vice-President Supply Chain, Purchasing & ICT.



--------------------------------------------------------------------------------

Notwithstanding the aforementioned internal division of tasks and any special
power of attorney granted to the manager within this context, in matters
regarding the competence of the board of managers, TAMINCO will be legally
represented by two Managers, in line with the conditions stipulated in the
internal control and articles of association.

Article 3—Independence

The MANAGER shall, as manager, exercise the mandate at his sole discretion and
insights, independently, and shall determine under what circumstances and
conditions he will execute the mandate in terms of working hours, way of
exercising and work means, without harming the obligations provided for in this
Agreement and the internal arrangements which have been determined by the board
of managers.

In due time, the MANAGER and when deemed necessary by him/her, shall consult the
other members of the board of managers.

The MANAGER can exercise the mandate at the TAMINCO headquarters, in his own
office or at any other location. In case of exercising the mandate at the
TAMINCO headquarters, TAMINCO will place at the manager’s disposal an office
space, office equipment, supporting staff, documentation and information which
TAMINCO considers appropriate.

The MANAGER shall be bound to spend at least 213 days a year on exercising the
mandate as manager.

Article 4—Obligations and warranties of the MANAGER

The MANAGER shall be bound to do nothing that could affect the obligations
arising from this Agreement.

He states and warrants that there are no contractual or other existing
impediments for entering into or carrying out the mandate of manager.

He shall be bound to carry out the entrusted mandate in the interest of TAMINCO
and in accordance with the relevant professional standards. The MANAGER will
undertake the necessary efforts to promote the interests and reputation of
TAMINCO and its affiliated group companies.

The MANAGER will always act in accordance with all aspects of national and
international competition and antitrust legislation, in particular, but not
exclusively, with legislation and relevant regulations in the EU and USA.



--------------------------------------------------------------------------------

Article 5—Remuneration

Fixed remuneration

For the implementation of the mandate as manager in accordance with this
Agreement, the annual remuneration, as of April 1, 2013 is set at EUR 158,826.00

This remuneration will be paid to the MANAGER in 12 equal monthly installments
at the end of each calendar month. In the case of late payment, legally and
without notice, a monthly interest equal to the legal interest rate for late
payment in commercial transactions shall be indebted.

In case of suspension of the execution of this agreement due to incapacity of
the MANAGER for more than 30 consecutive calendar days, the payment of the
remuneration provided for in this clause shall be suspended for the period
following the 30th calendar day of disability until the date of resuming the
activities.

Variable remuneration

In addition to the fixed remuneration as provided for in the first paragraph of
clause 5, the MANAGER is also entitled to

 

  a. Participation in a bonus plan that will be formulated by TAMINCO at the
recommendation of the Remuneration Committee. Under this bonus plan the MANAGER
can earn a bonus based on the achievement of targets set at the level of the
partnership. These targets shall relate to the results of TAMINCO and/or the
Taminco Group.

 

  b. Participation in a defined contribution pension plan, of which TAMINCO pays
a contribution equal to 50% of the earned bonus under above mentioned bonus
plan.

The total variable remuneration (being the sum of the variable remuneration
mentioned in points a and b above) is 40% of the fixed remuneration.

Benefits

TAMINCO also offers the MANAGER a company car, type Audi A6 (or equivalent), in
view of his business trips. the MANAGER will be prudent when using this company
car and in accordance with the company’s car policy. the MANAGER is allowed to
use the company car for private purposes in accordance with the company’s car
policy. Such private use will be taxed as a benefit in kind in accordance with
the law.

In addition, TAMINCO will associate the MANAGER with Welfare Plan 07.2963/01 and
with the Medical Costs Plan (35-0095-01). For the calculation of the fees of
each of these plans, the fixed annual remuneration shall be taken into account.



--------------------------------------------------------------------------------

Article 6—Reimbursement of expenses

The compensation as set out in clause 5 of this Agreement covers all reasonable
and useful professional expenses which incur the MANAGER while carrying out his
mandate on behalf of TAMINCO, with the exception of the following charges:

 

  •  

Expenses for travel and accommodation, provided that these charges occurred in
compliance with TAMINCO’S travel expenses rules and procedures and provided that
they are supported by the appropriate documents;

These costs are paid monthly by TAMINCO to the MANAGER, together with the
monthly remuneration as described in clause 5 of this Agreement.

Article 7—Liability

The MANAGER participates in the indemnity insurance which is underwritten by
TAMINCO for its representatives.

Article 8—Tax and social security obligations

The parties expressly declare that the implementation of the mandate of manager,
as defined in this Agreement, is an independent activity in which no
subordination of any kind exists between the parties.

The MANAGER will therefore be solely responsible for his social obligations
arising from his activities and, at no time, will TAMINCO be held responsible
for the MANAGER’S obligations arising from above mentioned obligations.

Article 9—Information obligation

TAMINCO shall be bound to provide the MANAGER with all necessary information and
data which are necessary for the correct, complete and timely compliance and
performance of this Agreement.

The MANAGER has the obligation to notify TAMINCO of all data, information or
developments relevant to the trading activities of TAMINCO and its affiliated
group companies which he obtained when exercising his mandate.

Article 10—Confidential information

The MANAGER is strictly prohibited to communicate to third parties all
confidential information (i.e. information that is not readily available to the
public) regarding TAMINCO which he obtained within the context of his mandate.



--------------------------------------------------------------------------------

This article is reasonable and necessary in order to protect TAMINCO’S
legitimate interests. The MANAGER is therefore aware that any breach of this
provision will result in a significant injury to TAMINCO for which judicial
recovery and specific implementation can be asked for.

Article 11—Prohibition of Competition

The MANAGER is strictly prohibited to participate or be involved, directly or
indirectly, in activities that are competitive with those of TAMINCO, albeit as
a manager, partner, director, shareholder, consultant or representative of a
partnership, or any other company which directly or indirectly competes with the
activity of TAMINCO or a company that pertains to the group to which TAMINCO
belongs to.

This obligation shall apply, subject to a written agreement of TAMINCO, both
during the implementation of his mandate within the board of managers as well as
over a period of 24 months after the termination of said mandate, valid in
Belgium, the Netherlands, France, Germany, Italy, Spain, China, the United
States and Brazil.

This article is reasonable and necessary in order to protect TAMINCO’S
legitimate interests. The MANAGER is therefore aware that any breach of this
provision will result in a significant injury to TAMINCO for which judicial
recovery and specific implementation can be asked for.

The damages in case of breach of the Agreement in this clause is estimated at a
lump sum of EUR 250,000.00 plus EUR 10,000 per day in which the MANAGER is in
default, for which, without prior notice, a judicial recovery and specific
implementation can be asked for without the need to prove actual damage and all
this without prejudice to TAMINCO’S right to demand a higher amount in damages
when the company can substantiate real losses.

Article 12—Intellectual property

Without prejudice to the operation of mandatory statutory provisions, the
MANAGER will transfer onto TAMINCO, exclusively and finally, all intellectual
property rights arising from work, performance, creations, studies, surveys,
models of inventions and the like (hereinafter called the ‘Work (s)’), which
have been established during his term as manager and which belong to the
ordinary activities of TAMINCO, to the fullest extent, i.e. for all operating
modes and forms, for the entire duration of protection and for the entire world.

TAMINCO has the sole right to determine if, and when, the Work will be
exploited. Unexploited Works will nevertheless remain within its exclusive
property. TAMINCO has the exclusive right to carry out the necessary formalities
in order to obtain the effective protection, in law and in fact, of the Work.



--------------------------------------------------------------------------------

Article 13—Duration and termination of the mandate

The mandate of the manager is for an indefinite period.

The unilateral termination of the mandate shall be done in a registered letter.

At any time, TAMINCO may put an end to this mandate, with due observance of a
notice period of 9 months which will start on the day following serving the
registered letter containing the notice, or, by paying a replacement
remuneration equal to the fixed remuneration, as provided for in clause 5
(“fixed remuneration”) for the respective number of months, plus the monthly
payments (or the average thereof) of the Welfare Plan and the Medical Costs
Plan, also for the respective number of months.

In case the MANAGER wishes to put an end to his mandate, he shall observe a
notice period of 9 months which will start on the day following the serving of
the registered letter containing the notice, or, by paying a replacement
remuneration equal to the fixed remuneration, as provided for in clause 5
(“fixed remuneration”) for the respective number of months, plus the monthly
payments (or the average thereof) of the Welfare Plan and the Medical Costs
Plan, also for the respective number of months.

Due to a particularly serious shortcoming on the part of the MANAGER or TAMINCO,
the mandate can be terminated immediately without observing a notice term or
replacement remuneration, notwithstanding the right to claim damages.

Regardless of the manner in which the mandate was terminated, at the time of
termination, the MANAGER shall immediately provide TAMINCO with all materials,
papers and documents he would have in his possession as a result of the
implementation of the mandate.

Article 14—General provisions

The failure or delay of TAMINCO or the MANAGER to exercise a right or legal
remedy provided for in this Agreement or by law, does not constitute a waiver of
such right or legal remedy. Any waiver concerning the non-compliance of these
provisions, in order to be valid, must be done in writing.

The invalidity or non-enforceability of any provision of this Agreement shall
not affect the validity or enforceability of the remaining provisions. This way,
the latter provisions shall remain unaffected.

The invalid or non-enforceable provisions will be replaced by other provisions
or implementation measurements, upholding, as much as possible, the terms and
conditions surrounding the execution of the mandate of the manager as originally
intended.



--------------------------------------------------------------------------------

Article 15—Applicable law and jurisdiction

This Agreement shall be exclusively governed by and interpreted under Belgian
law. In this regard, for any disputes, only the courts in Gent are considered
competent.

Drawn up in Gent on March 25, 2013

   For TAMINCO

Hereby represented by Laurent Lenoir and Kurt Decat

 

/s/ Laurent Lenoir     /s/ Kurt Decat Laurent Lenoir     Kurt Decat

The MANAGER hereby expressly accepts the conditions and modalities as
remunerated manager.

 

/s/ Guy Wouters the MANAGER



--------------------------------------------------------------------------------

ANNEX 1: internal division

The Board of Managing Directors determines the following division of tasks



--------------------------------------------------------------------------------

Taminco BVBA

Board of managers

TASK DESCRIPTION

VICE-PRESIDENT SUPPLY CHAIN, PURCHASING AND ICT

The Vice President—Supply Chain, Purchasing and ICT will have the following
responsibilities, among others:

 

  •  

Carrying out research on the current sector-specific best practices in the area
of logistics (supply chain) and monitoring them in the light of this research.

 

  •  

Vetting the current operations of the Company against the sector-specific best
practice; identifying omissions and needs.

 

  •  

If justified, making recommendations for modifications in the logistics
operations.

 

  •  

Taking on a leadership role with regard to changes in the working methods and
procedures in the area of logistics to get ‘best-in-class’ results.

 

  •  

Setting up an implementing programs for monitoring working methods and
procedures to ensure compliance and long-term sustainability.

 

  •  

Taking on a leadership role with regard to improvements to the ‘supply chain
network’ of the Company, such as warehousing, freight, supplier relations and
customer satisfaction.

 

  •  

Working closely with external suppliers in order to refine and implement
improvements dovetailing with the strategy and objectives of the Company.

 

  •  

Managing the working capital as well as other inventory control budgets for the
business operations of the Company, such as reserve inventories and
slow-rotating inventories as well as other logistical needs.

 

  •  

Identifying and defining the needed assets.

 

  •  

Finding suitable local providers and negotiating contractual conditions.

 

  •  

Cooperating and reinforcing the commercial relations with important/strategic
providers of the Company.

 

  •  

Developing a long-term approach concerning the purchasing strategy of the
Company and the Board of Directors and assisting in implementing it.

 

  •  

Developing and implementing a standardized and innovative IT strategy for the
Company in support of the growth of the enterprise and managing these same IT
functions.

 

  •  

Implementing other tasks as might be assigned formally or informally from time
to time by the directors in consultation with the CEO and/or the Board of
Directors, such as acquisition support, business planning, developments and
strategic activities.



--------------------------------------------------------------------------------

ANNEX II: internal regulations of the board of managers



--------------------------------------------------------------------------------

INTERNAL REGULATIONS OF THE BOARD OF MANAGERS

1. Working method

The Board of Directors meets whenever one of the members requests it. The call
for a meeting is issued validly by letter, fax or e-mail and must mention the
items on the agenda of the meeting of the Board of Directors. Concerning items
that are not mentioned on the agenda, the Board of Directors may deliberate and
pass legally valid resolutions only if all members are present at the meeting
and approve them.

Meetings of the Board of Directors are held validly at the corporate office of
the Company or at any other location in Belgium as mentioned in the call for the
meeting. Meetings may take place also by way of an audio- or videoconference.

The members are obligated to attend the meetings of the Board of Directors.

Minutes must be drawn up of the meetings containing as a minimum the following
aspects:

 

  •  

day, hour and place of the meeting;

 

  •  

items on the agenda;

 

  •  

brief content of the deliberations;

 

  •  

decision;

 

  •  

signature by the members of the Board of Directors.

The minutes of the meeting of the Board of Directors are approved at the next
meeting.

The decisions of the Board of Directors are taken by simple majority of the cast
votes. In case of a tied vote, the vote of the Chairman determines the outcome,
except in cases when the Company has only two directors.

2. Chairman

The Board of Directors may choose a chairman from among its members. If the
chairman is prevented from performing his functions, he is replaced by another
director.

The chairman provides guidance to the Board of Directors and takes the necessary
measures to facilitate an open discussion and promote an atmosphere of good
faith within the Board of Directors.

Within the Board of Directors the chairman is responsible for the following
tasks:

 

  •  

convening the meetings of the Board of Directors;

 

  •  

setting the agenda for the meetings of the Board of Directors;



--------------------------------------------------------------------------------

  •  

monitoring the correct course of the procedures concerning the preparation,
deliberation, approval and implementation of the decisions;

 

  •  

ensuring that all directors receive the most accurate and unambiguous
information for the meetings, where appropriate during the meetings, and that
all directors receive the same information;

3. Reporting

The individual members of the Board of Directors must prepare a quarterly report
and submit it to the Board of Directors. This report must make mention of the
following subjects:

 

  •  

summary of the pending or imminent material trade and other disputes;

 

  •  

important changes in the competitive situation of the group, including the
reasons for them;

 

  •  

important dismissals and hirings;

 

  •  

possible violations of the bylaws by one or more members of the Board of
Directors;

 

  •  

other important events which the individual members of the Board of Directors
consider must be reported to the Board of Directors;

 

  •  

[…]

The report must be signed by all members of the Board of Directors.

*

*        *